FILED
                            NOT FOR PUBLICATION                             DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



RANDY LEE SODERSTROM,                            No. 09-56976

               Plaintiff - Appellant,            D.C. No. 8:08-cv-00309-PA-SS

  v.
                                                 MEMORANDUM *
TONY RACKAUCKAS, District
Attorney; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Randy Lee Soderstrom, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3. Accordingly, Soderstrom’s request for
publication is denied.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Soderstrom’s action because

Soderstrom failed to state a viable due process claim for access to the DNA

evidence at issue. See Dist. Attorney’s Office for the Third Judicial Dist. v.

Osborne, 129 S. Ct. 2308, 2320 (2009) (“Federal courts may upset a State’s

postconviction relief procedures only if they are fundamentally inadequate to

vindicate the substantive rights provided.”).

      Soderstrom’s remaining contentions are unpersuasive.

      Soderstrom’s request for judicial notice is granted.

      AFFIRMED.




                                          2                                      09-56976